         Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 1 of 21



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


DARRYL GRAY, Individually and On            Case No.
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
               v.                           SECURITIES LAWS

ALPHA AND OMEGA
SEMICONDUCTOR LIMITED, MIKE F.              JURY TRIAL DEMANDED
CHANG, and YIFAN LIANG,

                              Defendants.
            Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 2 of 21



       Plaintiff Darryl Gray (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Alpha

and Omega Semiconductor Limited (“Alpha and Omega” or the “Company”) with the United

States (“U.S.”) Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and media reports issued by and disseminated by Alpha and Omega; and (c) review of

other publicly available information concerning Alpha and Omega.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Alpha and Omega securities between August 7, 2019 and February 5, 2020, inclusive

(the “Class Period”). Plaintiff pursues claims against the Defendants under the Securities

Exchange Act of 1934 (the “Exchange Act”).

       2.      Alpha and Omega designs, develops, and supplies power semiconductors. It

purports to have a portfolio of over 2,100 products that target high volume applications,

including personal computers, LED lighting, battery packs, home appliances, and consumer and

industrial motor controls.

       3.      On February 5, 2020, post-market, Alpha and Omega issued a press release

announcing its financial results for the second fiscal quarter of 2020. Therein, the Company

disclosed that the U.S. Department of Justice “recently commenced an investigation into the

Company’s compliance with export control regulations relating to certain business transactions

with Huawei and its affiliates (‘Huawei’).” Moreover, “[i]n connection with this investigation,

[the Department of Commerce] has requested the Company to suspend shipments of its products

to Huawei.” Alpha and Omega stated that “financial performance in the March quarter will be

negatively impacted by the Huawei shipment interruption and by additional professional fees

incurred in connection with the investigation.”

                                   CLASS ACTION COMPLAINT
                                              1
             Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 3 of 21



        4.      On this news, Alpha and Omega’s stock price fell $1.48 per share, or 12%, to

close at $10.85 per share on February 6, 2020, on unusually heavy trading volume.

        5.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company’s export control practices were in violation of applicable laws and regulations; (2) that,

as a result, the Company was vulnerable to regulatory scrutiny and liability; and (3) that, as a

result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects, were materially misleading and/or lacked a reasonable basis.

        6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE

        7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                     CLASS ACTION COMPLAINT
                                                2
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 4 of 21



                                            PARTIES

       11.     Plaintiff Darryl Gray, as set forth in the accompanying certification, incorporated

by reference herein, purchased Alpha and Omega securities during the Class Period, and suffered

damages as a result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein.

       12.     Defendant Alpha and Omega is incorporated under the laws of Bermuda with its

principal executive offices located in Hamilton, Bermuda. Alpha and Omega’s common stock

trades on the NASDAQ exchange under the symbol “AOSL.”

       13.     Defendant Mike F. Chang (“Chang”) was the Company’s Chief Executive Officer

(“CEO”) at all relevant times.

       14.     Defendant Yifan Liang (“Liang”) was the Company’s Chief Financial Officer

(“CFO”) at all relevant times.

       15.     Defendants Chang and Liang (collectively the “Individual Defendants”), because

of their positions with the Company, possessed the power and authority to control the contents of

the Company’s reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

were provided with copies of the Company’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material

non-public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations which were being made were then materially false and/or

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                                 SUBSTANTIVE ALLEGATIONS

                                            Background

       16.     Alpha and Omega designs, develops, and supplies power semiconductors. It

purports to have a portfolio of over 2,100 products that target high volume applications,

                                   CLASS ACTION COMPLAINT
                                              3
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 5 of 21



including personal computers, LED lighting, battery packs, home appliances, and consumer and

industrial motor controls.

                                  Materially False and Misleading
                             Statements Issued During the Class Period

       17.     The Class Period begins on August 7, 2019. On that day, the Company announced

its fourth quarter and full year 2019 financial results in a press release. Therein, Alpha and

Omega reported revenue of $450.9 million and net income of approximately $1.9 million.

Moreover, the press release stated, in relevant part:

       “Our solid fourth quarter results marked a strong finish to fiscal year 2019,
       another record year on top of a very strong 2018. This clearly demonstrates the
       strength of our business strategy, operating excellence, as well as our diversified
       product portfolio and growing customer base,” stated Dr. Mike Chang, chairman
       and CEO of the company.

       “Looking ahead, despite the ongoing challenges of current market conditions
       and the geopolitical environment, we are consistently making progress toward
       our calendar 2021 annual revenue target of $600 million. The demand for our
       products, especially for mobile and home appliance applications, remains
       strong. The ramp up of Chongqing Joint Venture is well timed, as we are in the
       process of increasing volume production for multiple global brand OEM
       customers. We believe the success of our new product initiatives, diversification
       in product portfolio and customer base, as well as disciplined and timely
       investment in capacity expansion over the past several years will further propel
       our long-term growth.”

       Business Outlook for Fiscal Q1 Ending September 30, 2019

       The following statements are based on management’s current expectations. These
       statements are forward-looking, and actual results may differ materially. AOS
       undertakes no obligation to update these statements.

      Revenue is expected to be in the range of $115 million to $119 million.

      Gross margin is expected to be approximately 20.0% plus or minus 1%. Non-
       GAAP gross margin is expected to be approximately 27.3% plus or minus 1%.
       Non-GAAP gross margin excludes $0.5 million of estimated share-based
       compensation charge and $8.1 million of estimated production ramp-up costs
       relating to the Chongqing Joint Venture as the 12” fab initiates production in the
       September quarter.

      Operating expenses are expected to be in the range of $27.0 million plus or minus
       $1 million. Non-GAAP operating expenses are expected to be in the range of

                                     CLASS ACTION COMPLAINT
                                                4
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 6 of 21



       $24.6 million plus or minus $1 million. Both GAAP and non-GAAP operating
       expenses include $2.9 million to $3.1 million of estimated expenses relating to the
       development of our digital power controller business. Non-GAAP operating
       expenses exclude $2.4 million of estimated share-based compensation charge.

       18.       On August 23, 2019, Alpha and Omega filed its annual report on Form 10-K for

the period ended June 30, 2019 (the “2019 10-K”), affirming the previously reported financial

results. Moreover, the report stated that:

       Our international operations subject our company to risks not faced by companies
       without international operations.

       We have adopted a global business model under which we maintain significant
       operations and facilities through our subsidiaries located in the U.S., China,
       Taiwan and Hong Kong. Our main research and development center is located in
       Silicon Valley, and our manufacturing and supply chain is located in China. We
       also have sales offices and customers throughout Asia, the U.S. and elsewhere in
       the world. Our international operations may subject us to the following risks:

                economic and political instability, including trade tension between the
                 U.S. and China;

                costs and delays associated with transportations and communications;

                coordination of operations through multiple jurisdictions and time zones;

                fluctuations in foreign currency exchange rates;

                trade restrictions, changes in laws and regulations relating to, amongst
                 other things, import and export tariffs, taxation, environmental regulations,
                 land use rights and property; and

                the laws of, including tax laws, and the policies of the U.S. toward,
                 countries in which we operate.

       19.       On November 4, 2019, Alpha and Omega announced its first quarter 2020

financial results in a press release, reporting revenue of $117.8 million and net income of $6.5

million. Moreover, the press release stated, regarding its outlook for second quarter 2020:

      Revenue is expected to be between $117 million and $121 million.

      GAAP gross margin is expected to be approximately 22.3% plus or minus 1%.
       Non-GAAP gross margin is expected to be approximately 27.3% plus or minus
       1%. Note that non-GAAP gross margin excludes $0.4 million of estimated share-


                                     CLASS ACTION COMPLAINT
                                                5
           Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 7 of 21



        based compensation and $5.8 million of estimated production ramp-up costs
        relating to the JV Company.

       GAAP operating expenses is expected to be in the range of $27.4 million plus or
        minus $1 million. Non-GAAP operating expenses are expected to be in the range
        of $25.4 million plus or minus $1 million. Both GAAP and non-GAAP operating
        expenses include $3.1 million to $3.3 million of estimated expenses relating to the
        development of our digital power controller business. Non-GAAP operating
        expenses exclude an estimated share-based compensation charge of
        approximately $2.0 million.

       Tax expense is expected to be approximately $0.5 million to $0.7 million.

       Loss attributable to noncontrolling interest is expected to be around $3.6 million.
        On a non-GAAP basis, excluding estimated production ramp-up costs relating to
        the JV Company, this item is expected to be approximately $0.9 million.

        20.    On November 12, 2019, Alpha and Omega filed its quarterly report for the period

ended September 30, 2019, affirming the previously reported financial results. In addition, the

report stated that, except for certain risks associated with proposed tariffs, “there have been no

material changes to the risk factors [the Company has] previously disclosed in filings with the

SEC.”

        21.    The above statements identified in ¶¶ 17-20 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company’s export control practices were in violation of applicable laws and regulations; (2) that,

as a result, the Company was vulnerable to regulatory scrutiny and liability; and (3) that, as a

result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects, were materially misleading and/or lacked a reasonable basis.

                           Disclosures at the End of the Class Period

        22.    On February 5, 2020, post-market, Alpha and Omega issued a press release

announcing its financial results for the second fiscal quarter of 2020. Therein, the Company

disclosed that the U.S. Department of Justice “recently commenced an investigation into the

Company’s compliance with export control regulations relating to certain business transactions


                                   CLASS ACTION COMPLAINT
                                              6
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 8 of 21



with Huawei and its affiliates (‘Huawei’).” Specifically, the press release stated, in relevant part:

       The Company notes that Department of Justice recently commenced an
       investigation into the Company’s compliance with export control regulations
       relating to certain business transactions with Huawei and its affiliates (“Huawei”),
       which were added to the “Entity List” by the Department of Commerce (“DOC”).
       The Company is cooperating fully with federal authorities in the investigation.
       The Company has maintained an export control compliance program and has been
       committed to comply fully with all applicable laws and regulations. In connection
       with this investigation, DOC has requested the Company to suspend shipments
       of its products to Huawei, and the Company is currently working with DOC to
       resolve this issue. Accordingly, we expect the financial performance in the March
       quarter will be negatively impacted by the Huawei shipment interruption and by
       additional professional fees incurred in connection with the investigation. We
       note that the DOC order applies to only our shipment to Huawei and sales to other
       non-Huawei customers are expected to continue, unaffected by the order. Since
       this is a pending and confidential matter, the Company does not intend to
       comment further on the status of this investigation except as required by law.

                                                ***

       Business Outlook for Fiscal Q3 Ending March 31, 2020

       The following statements are based on management’s current expectations. These
       statements are forward-looking, and actual results may differ materially. AOS
       undertakes no obligation to update these statements.

       Based on this development and the estimated production loss in China due to the
       coronavirus outbreak and extended Chinese New Year holiday, our expectations
       for the third quarter of fiscal year 2020 are as follows:

      Revenue is expected to be between $106 million and $110 million. We estimate
       that the loss of production due to the coronavirus outbreak and extended Chinese
       New Year holiday will reduce revenue by $6 million to $7 million for the March
       quarter, based on the information we have as of today. The interruption of
       shipments to Huawei is expected to reduce revenue for the March quarter by
       approximately $4 million to $5 million.

      GAAP gross margin is expected to be approximately 17.3% plus or minus 1%.
       Non-GAAP gross margin is expected to be approximately 26.0% plus or minus
       1%. Note that non-GAAP gross margin excludes $0.4 million of estimated share-
       based compensation and $8.5 million of estimated production ramp-up costs
       relating to the JV Company.

      GAAP operating expenses is expected to be in the range of $29.0 million plus or
       minus $1 million. Non-GAAP operating expenses are expected to be in the range
       of $25.5 million plus or minus $1 million. Both GAAP and non-GAAP operating
       expenses include $3.0 million to $3.3 million of estimated expenses relating to the

                                    CLASS ACTION COMPLAINT
                                               7
           Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 9 of 21



       development of our digital power controller business. Non-GAAP operating
       expenses exclude $1.0 million to $2.0 million of estimated professional fee
       related to the government investigation and $2.0 million of estimated share-
       based compensation charge.

(Emphases added.)

       23.     On this news, Alpha and Omega’s stock price fell $1.48 per share, or 12%, to

close at $10.85 per share on February 6, 2020, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS

       24.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Alpha and Omega securities between August 7, 2019 and

February 5, 2020, inclusive, and who were damaged thereby (the “Class”). Excluded from the

Class are Defendants, the officers and directors of the Company, at all relevant times, members

of their immediate families and their legal representatives, heirs, successors, or assigns, and any

entity in which Defendants have or had a controlling interest.

       25.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Alpha and Omega’s common shares actively traded

on the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are at

least hundreds or thousands of members in the proposed Class. Millions of Alpha and Omega

common stock were traded publicly during the Class Period on the NASDAQ. Record owners

and other members of the Class may be identified from records maintained by Alpha and Omega

or its transfer agent and may be notified of the pendency of this action by mail, using the form of

notice similar to that customarily used in securities class actions.

       26.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       27.     Plaintiff will fairly and adequately protect the interests of the members of the


                                    CLASS ACTION COMPLAINT
                                               8
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 10 of 21



Class and has retained counsel competent and experienced in class and securities litigation.

        28.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Alpha and Omega; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

        29.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
        30.       The market for Alpha and Omega’s securities was open, well-developed and

efficient at all relevant times. As a result of these materially false and/or misleading statements,

and/or failures to disclose, Alpha and Omega’s securities traded at artificially inflated prices

during the Class Period. Plaintiff and other members of the Class purchased or otherwise

acquired Alpha and Omega’s securities relying upon the integrity of the market price of the

Company’s securities and market information relating to Alpha and Omega, and have been

damaged thereby.

        31.       During the Class Period, Defendants materially misled the investing public,

                                      CLASS ACTION COMPLAINT
                                                 9
            Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 11 of 21



thereby inflating the price of Alpha and Omega’s securities, by publicly issuing false and/or

misleading statements and/or omitting to disclose material facts necessary to make Defendants’

statements, as set forth herein, not false and/or misleading. The statements and omissions were

materially false and/or misleading because they failed to disclose material adverse information

and/or misrepresented the truth about Alpha and Omega’s business, operations, and prospects as

alleged herein.

         32.      At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Alpha and Omega’s financial well-being and prospects. These

material misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                        LOSS CAUSATION

         33.      Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         34.      During the Class Period, Plaintiff and the Class purchased Alpha and Omega’s

securities at artificially inflated prices and were damaged thereby. The price of the Company’s

securities significantly declined when the misrepresentations made to the market, and/or the

information alleged herein to have been concealed from the market, and/or the effects thereof,

were revealed, causing investors’ losses.



                                      CLASS ACTION COMPLAINT
                                                 10
         Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 12 of 21



                                SCIENTER ALLEGATIONS

       35.    As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Alpha and Omega, their

control over, and/or receipt and/or modification of Alpha and Omega’s allegedly materially

misleading misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning Alpha and Omega, participated in the fraudulent

scheme alleged herein.

                  APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

       36.    The market for Alpha and Omega’s securities was open, well-developed and

efficient at all relevant times. As a result of the materially false and/or misleading statements

and/or failures to disclose, Alpha and Omega’s securities traded at artificially inflated prices

during the Class Period. On January 15, 2020, the Company’s share price closed at a Class

Period high of $14.25 per share.     Plaintiff and other members of the Class purchased or

otherwise acquired the Company’s securities relying upon the integrity of the market price of

Alpha and Omega’s securities and market information relating to Alpha and Omega, and have

been damaged thereby.

       37.    During the Class Period, the artificial inflation of Alpha and Omega’s shares was

caused by the material misrepresentations and/or omissions particularized in this Complaint

causing the damages sustained by Plaintiff and other members of the Class. As described herein,
during the Class Period, Defendants made or caused to be made a series of materially false

and/or misleading statements about Alpha and Omega’s business, prospects, and operations.


                                  CLASS ACTION COMPLAINT
                                             11
         Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 13 of 21



These material misstatements and/or omissions created an unrealistically positive assessment of

Alpha and Omega and its business, operations, and prospects, thus causing the price of the

Company’s securities to be artificially inflated at all relevant times, and when disclosed,

negatively affected the value of the Company shares.        Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the

Class purchasing the Company’s securities at such artificially inflated prices, and each of them

has been damaged as a result.

       38.     At all relevant times, the market for Alpha and Omega’s securities was an

efficient market for the following reasons, among others:

               (a)    Alpha and Omega shares met the requirements for listing, and was listed

and actively traded on the NASDAQ, a highly efficient and automated market;

               (b)    As a regulated issuer, Alpha and Omega filed periodic public reports with

the SEC and/or the NASDAQ;

               (c)    Alpha and Omega regularly communicated with public investors via

established market communication mechanisms, including through regular dissemination of

press releases on the national circuits of major newswire services and through other wide-

ranging public disclosures, such as communications with the financial press and other similar

reporting services; and/or

               (d)    Alpha and Omega was followed by securities analysts employed by

brokerage firms who wrote reports about the Company, and these reports were distributed to the

sales force and certain customers of their respective brokerage firms. Each of these reports was

publicly available and entered the public marketplace.

       39.     As a result of the foregoing, the market for Alpha and Omega’s securities

promptly digested current information regarding Alpha and Omega from all publicly available

sources and reflected such information in Alpha and Omega’s share price. Under these


                                  CLASS ACTION COMPLAINT
                                             12
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 14 of 21



circumstances, all purchasers of Alpha and Omega’s securities during the Class Period suffered

similar injury through their purchase of Alpha and Omega’s securities at artificially inflated

prices and a presumption of reliance applies.

       40.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR

       41.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be
characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Alpha and Omega who knew that the statement was false when made.

                                    CLASS ACTION COMPLAINT
                                               13
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 15 of 21



                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        42.      Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        43.      During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Alpha and Omega’s securities at artificially inflated
prices. In furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.
        44.      Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Alpha and Omega’s securities in violation of Section

10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary

participants in the wrongful and illegal conduct charged herein or as controlling persons as

alleged below.

        45.      Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Alpha and Omega’s

financial well-being and prospects, as specified herein.

        46.      Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Alpha and Omega’s value

and performance and continued substantial growth, which included the making of, or the


                                      CLASS ACTION COMPLAINT
                                                 14
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 16 of 21



participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Alpha and Omega and its

business operations and future prospects in light of the circumstances under which they were

made, not misleading, as set forth more particularly herein, and engaged in transactions,

practices and a course of business which operated as a fraud and deceit upon the purchasers of

the Company’s securities during the Class Period.

       47.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       48.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Alpha and Omega’s financial well-being and prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and/or misstatements of the Company’s business,

operations, financial well-being, and prospects throughout the Class Period, Defendants, if they

did not have actual knowledge of the misrepresentations and/or omissions alleged, were reckless

                                    CLASS ACTION COMPLAINT
                                               15
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 17 of 21



in failing to obtain such knowledge by deliberately refraining from taking those steps necessary

to discover whether those statements were false or misleading.

       49.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of Alpha

and Omega’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Alpha and Omega’s securities during the Class Period at artificially high prices and

were damaged thereby.

       50.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Alpha and Omega was experiencing, which were not disclosed by Defendants, Plaintiff and

other members of the Class would not have purchased or otherwise acquired their Alpha and

Omega securities, or, if they had acquired such securities during the Class Period, they would not

have done so at the artificially inflated prices which they paid.

       51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

       52.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.

                                       SECOND CLAIM
                        Violation of Section 20(a) of The Exchange Act
                              Against the Individual Defendants

       53.     Plaintiff repeats and re-alleges each and every allegation contained above as if

                                    CLASS ACTION COMPLAINT
                                               16
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 18 of 21



fully set forth herein.

        54.     Individual Defendants acted as controlling persons of Alpha and Omega within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements

to be corrected.

        55.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        56.     As set forth above, Alpha and Omega and Individual Defendants each violated

Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue

of their position as controlling persons, Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and other members of the Class suffered damages in connection with their purchases of

the Company’s securities during the Class Period.




                                    CLASS ACTION COMPLAINT
                                               17
          Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 19 of 21



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: March 19, 2020                         By: s/ Gregory B. Linkh
                                              GLANCY PRONGAY & MURRAY LLP
                                              Gregory B. Linkh (GL-0477)
                                              230 Park Ave., Suite 530
                                              New York, NY 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              Email: glinkh@glancylaw.com

                                                     -and-

                                              Robert V. Prongay
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160
                                              Email: info@glancylaw.com

                                              Attorneys for Plaintiff Darryl Gray




                                   CLASS ACTION COMPLAINT
                                              18
        Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 20 of 21



                      SWORN CERTIFICATION OF PLAINTIFF

ALPHA AND OMEGA SEMICONDUCTOR LIMITED SECURITIES LITIGATION


   I, Darryl Gray, certify that:

   1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
            Plaintiff motion on my behalf.

   2.       I did not purchase the Alpha and Omega Semiconductor Limited securities that
            are the subject of this action at the direction of plaintiff’s counsel or in order to
            participate in any private action arising under this title.

   3.       I am willing to serve as a representative party on behalf of a class and will testify
            at deposition and trial, if necessary.

   4.       My transactions in Alpha and Omega Semiconductor Limited securities during
            the Class Period set forth in the Complaint are as follows:

            (See attached transactions)

   5.       I have not sought to serve, nor served, as a representative party on behalf of a
            class under this title during the last three years, except for the following:


   6.       I will not accept any payment for serving as a representative party, except to
            receive my pro rata share of any recovery or as ordered or approved by the court,
            including the award to a representative plaintiff of reasonable costs and expenses
            (including lost wages) directly relating to the representation of the class.


   I declare under penalty of perjury that the foregoing are true and correct statements.




   3/13/2020
 ________________                           __________ ______________________________
       Date                                              Darryl Gray
Case 1:20-cv-02414-RA Document 1 Filed 03/19/20 Page 21 of 21



          Darryl Gray's Transactions in Alpha and Omega
                  Semiconductor Limited (AOSL)
      Date     Transaction Type       Quantity     Unit Price
    12/24/2019       Bought                   100     $13.7302
